Citation Nr: 1400352	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-05 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for tender ischial tuberosity, right, with residuals of fracture of the coccyx.

2.  Entitlement to an initial rating in excess of 20 percent for degenerative joint and disc disease of the lumbar spine.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to December 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2009 and February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and Atlanta, Georgia.  Jurisdiction of the case lies with the Atlanta RO.

In its February 2013 certification of the appeal, the RO only listed the issues of entitlement to a rating in excess of 40 percent for tender ischial tuberosity, right, with residuals of fracture of the coccyx, and entitlement to a TDIU.  Subsequently, however, the Veteran submitted a March 2013 written statement expressing his disagreement concerning the initial rating assigned to his service-connected degenerative joint and disc disease of the lumbar spine, following the issuance of a February 2013 statement of the case addressing this issue.  The Board construes this statement as a timely substantive appeal.  As such, the issue of entitlement to an initial rating in excess of 20 percent for degenerative joint and disc disease of the lumbar spine is properly on appeal as listed on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his VA Form 21-8940, the Veteran indicated that he has been treated at the VA Medical Centers in Lake City and Gainesville, Florida.  In this regard, the Board observes that in statements of the case issued in February 2012 and February 2013, the RO indicated that it reviewed the Veteran's VA treatment reports from the VA Medical Centers in Lake City, Gainesville and Tallahassee, Florida, dated from October 2007 through January 2012.  However, the most recent VA treatment records currently associated with the claims file are dated in March 2009.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the case must be remanded for the RO to obtain and associate with the claims file all outstanding VA treatment records dated from June 2007 to the present.

Additionally, a VA medical opinion was obtained in January 2012 in connection with the Veteran's TDIU claim.  The January 2012 VA examiner opined that the Veteran's service-connected spine condition did not preclude him from light duty to sedentary employment although strenuous physical employment is limited given the Veteran's service-connected spine condition.  However, the Veteran contends in an April 2012 written statement that the pain medication that he takes for this condition limits his ability to concentrate and walk, and his ability to perform even the simplest tasks.  The Board observes that the January 2012 VA examiner's opinion did not address the effects of pain medications.  The examiner, in fact, did not provide any explanation as to why the Veteran's service-connected spine disabilities do not preclude him from sedentary employment.  Therefore, on remand, such a supplemental medical opinion must be obtained.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from the VA Medical Centers (VAMCs) in Lake City, Gainsville, and Tallahassee, Florida, and any associated outpatient clinics dated from June 2007 to the present.  All records and/or responses received should be associated with the claims file.

2.  After any pertinent outstanding records are added to the claims file, forward the Veteran's claims file to the VA examiner who provided the January 2012 opinion, or if unavailable, another examiner with the appropriate expertise in the areas of the Veteran's service-connected disabilities.

Ask the examiner to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, alone or in combination, prevent him from securing or following a substantially gainful occupation consistent with his education and occupational experience, specifically, in a sedentary capacity.

In rendering the requested opinion, the examiner must reconcile his/her opinion with the Veteran's contentions that pain medications used for his service-connected spine condition limits his ability to concentrate and walk, and his ability to perform even the simplest tasks.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The examiner is reminded that consideration should not be given to the effect, if any, on his employability of the Veteran's age or any nonservice-connected disabilities.

The opinion must be based on the review of the claims file, and a complete rationale must be provided for any opinions expressed.

3.  After completing the above development, and any other development deemed necessary, the RO must readjudicate the Veteran's claims on appeal, taking into consideration all newly acquired evidence associated with the claims file.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran, which must address all of the evidence of record since the issues on appeal were last adjudicated by the RO.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


